Citation Nr: 1046163	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  03-24 723	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUE

Entitlement to an effective date earlier than October 23, 2002, 
for the grant of a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1982. 

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2003 rating decision issued in 
July 2003 by the RO in Salt Lake City, Utah (Salt Lake City RO), 
which, in part, awarded a TDIU, effective October 23, 2002.  
Subsequently, the Veteran relocated to Anchorage, which now has 
jurisdiction over her claims file.

In a January 2006 decision, the Board remanded the issue on 
appeal to the RO, via the Appeals Management Center (AMC) for 
further development. 

In a May 2009 decision, the Board denied the Veteran's claim for 
an effective date earlier than October 23, 2002, for the award of 
a TDIU.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 2010 
Order, the Court granted the parties' joint motion for remand, 
vacating the Board's May 2009 decision and remanding the case for 
compliance with the terms of the joint motion.

The issue of whether the Veteran is incompetent has been 
raised by the record, but has not been adjudicated by the 
agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In a September 2002 rating decision issued on September 24, 
2002, the Seattle, Washington RO (Seattle RO) granted service 
connection for posttraumatic stress disorder (PTSD) and assigned 
an initial 70 percent rating, effective May 12, 1998.  Thus, as 
of May 12, 1998, the Veteran met the schedular criteria under 
38 C.F.R. § 4.16(a) for a TDIU. 

2.  On October 23, 2002, the Anchorage RO received a VA Form 21-
8940, Veteran's Application for Increased Compensation Based on 
Unemployability, from the Veteran.  The Veteran did not provide a 
date when she became disabled to work.

3.  In a June 2003 rating decision, issued on July 1, 2003, the 
Salt Lake City RO granted a TDIU, effective October 23, 2002, the 
date of receipt of the Veteran's formal claim.

4.  There was no informal claim, formal claim, or written intent 
to file a claim for a TDIU/increased rating between May 12, 1998 
and October 23, 2002.

5.  In a January 2003 addendum, the VA examiner stated that the 
symptoms that the Veteran exhibited at the time of the April 2002 
examination established that she was unemployable due to PTSD, 
that is, it was factually ascertainable that the Veteran's PTSD 
rendered her unemployable as of April 22, 2002.


CONCLUSION OF LAW

The criteria for an effective date of April 22, 2002, and no 
earlier, for the award of a TDIU, are met.  38 U.S.C.A. §§ 1155, 
5101, 5103, 5103A, 5701, 5110, 7104 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.321, 3.340, 3.341, 
3.400, 4.15, 4.16 (2001-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request that 
a claimant provide any pertinent evidence in his or her 
possession.

In rating/TDIU cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 
18 Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Id.

Here, in a December 2002 pre-rating letter the Anchorage RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate her claim for a TDIU, as well 
as what information and evidence must be provided by the Veteran 
and would be obtained by VA, and the need for the Veteran to 
advise VA of and to submit any further evidence that was relevant 
to her TDIU claim.  Collectively, in compliance with the Board's 
January 2006 remand instructions, in February 2006 and July 2007 
letters to the Veteran and her representative, the AMC asked the 
Veteran to provide VA with information pertaining to the states 
that she had lived in, including Alaska, Washington, and Utah, to 
inform VA if she was receiving or had received state disability 
benefits and to sign authorization and consent to release such 
information to VA, and to contact the RO for a copy of her 
vocational rehabilitation file.  In addition, in a March 2006 
letter, the Anchorage RO informed the Veteran of how disability 
ratings and effective dates are assigned, as well as the type of 
evidence that impacts those determinations.

After issuance of the above notice letters, and opportunity for 
the Veteran to respond, the February 2009 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or an SSOC, is sufficient to cure a timing defect).  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, post-service 
private and VA treatment records, Social Security Administration 
(SSA) and workers' compensation records, wage information, the 
Veteran's vocational rehabilitation file have been obtained and 
associated with the claims file.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran and by her representative or former 
attorney, on her behalf.  Additionally, she has been afforded 
several VA examinations for her service-connected disabilities, 
which, along with the other evidence of record, the Board finds 
is adequate for adjudication purposes.  See Barr v. Nicholson, 
21. Vet. App. 303 (2007).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's previous 
remand with regard to the claim decided on appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Under these 
circumstances, the Board concludes that the Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of her appeal.

III.  Background

A May 1998 VA Domiciliary discharge summary report shows that the 
Veteran was admitted on April 28, 1998 and had an irregular 
discharge on May 18, 1998.  Discharge diagnoses included alcohol, 
marijuana and polysubstance abuse, all in remission; rule out 
PTSD; histrionic personality disorder; and rule out borderline 
personality disorder.  The summary also revealed that the Veteran 
was homeless, unemployed and emotionally labile due to 
personality disorder.
October 1998 private psychiatric evaluations performed by 
Fairbanks Psychiatric & Neurological Clinic reflect diagnoses of 
bipolar disorder, bipolar mood disorder, anxiety disorder Not 
Otherwise Specified, cannabis abuse, alcohol dependence, in full 
remission, and borderline personality traits noted.

A June 1999 VA mental disorders examination report reveals that 
the Veteran had worked for an extended period of time as a 
massage therapist at a chiropractic office and also had 24 years 
of employment as a nutritional counselor, stating that she was 
recently "closed down" for prostitution at a festival in 
Talkeetna.  This examiner diagnosed the Veteran with personality 
disorder, borderline type, and indicated that the issue of 
possible PTSD came up in the context of her treatment at the 
Domiciliary the previous year.  This examiner stated that the 
Veteran fell short of meeting the PTSD criteria and that it was 
quite clear that there were many other avenues to explain any 
PTSD-like symptoms.  A Global Assessment of Functioning (GAF) 
score of 75 was assigned.

The record shows that, in November 1998, the Veteran applied for 
VA vocational rehabilitation services and that she was awarded 
such benefits in March 2000.  

In an October 20, 2000 statement, a Vet Center licensed clinical 
social worker indicated that she saw the Veteran for weekly 
sessions from January 1999 to July 1999 to assist her in coping 
with sexual trauma that resulted during her active duty service.  
This counselor recommended that the Veteran make a career change 
from working as a massage therapist as this type of work 
triggered her previous trauma and exacerbated her mental health 
condition.  

In August 2001, a vocational rehabilitation master treatment plan 
note shows that the Veteran had recently returned from studying 
glass blowing in Hawaii and was continuing her study of glass 
blowing in "Girdwood."  In October 2001, the Veteran was still 
studying glass blowing and her vocational rehabilitation 
counselor (VRC) was working with the Veteran to find a studio.  

A review of VA medical records shows that a September 11, 2001 VA 
mental health note reflects her treating psychiatrist's appraisal 
that, over the last several months, the Veteran seemed to be much 
more stable emotionally and was handling things in a less 
irritable outburst manner than she did a year or two ago.  An 
October 11, 2001 VA mental health note revealed that the Veteran 
had been managing her life well, even though she had spent two 
days in bed on the day of her son's death, she got up to tend to 
life on the third day.  The assessment was patient mood good and 
stable.  When seen on October 24, 2001, the Veteran reported that 
she was pleased with the way she had managed the second 
anniversary of her son's death and the way she was managing her 
relationship with her remaining son.  She noted satisfaction with 
her glass blowing studies and had pride in her place in a 
Christmas Village sale table.  On November 7, 2001, the Veteran 
reported high satisfaction and excitement about glass blowing; 
she reviewed events with her son and the fellow she hoped to 
marry; and she acknowledged her own achievements in relationship 
to her goals.  The Veteran was full of laughter and excitement at 
the beginning of the session and remained within normal limits 
through the session.  She appeared to be making excellent 
progress and her self appreciation and acceptance were 
increasing.  However, the following day, the Veteran was very 
disturbed when having blood taken for testing, disturbing other 
patients waiting to have their blood drawn and creating a 
situation of risk for herself and the phlebotomist.  Consultation 
with mental health was desired in future dealings with the 
Veteran.  When seen on November 28, 2001, her mood was good 
though tearful as a result of the anniversary of her dead son's 
birthday.  On December 13, 2001, although she felt that life was 
coming together, she reported dread of meeting security in the 
hallway.  

In a statement received on December 14, 2001, her treating VA 
psychologist stated that the Veteran's history and symptoms 
indicated that the Veteran had PTSD resulting from military 
sexual trauma.  This statement did not discuss whether she was 
unemployable due to her PTSD symptoms.  

On January 9, 2002, her mood was stable and positive.  While on 
February 7, 2002, the Veteran was more anxious and reactive, 
being concerned about an upcoming hearing and managing work, 
school and financial affairs.  Thirteen days later, she was very 
stressed by her massage job.  On March 13, 2002, she reported 
feeling sexually harassed, having much trouble sleeping again and 
beginning to have some hallucinations, and needing a sleep aid.  
On March 25, 2002, the Veteran indicated that the septic tank had 
backed up into her bathroom fixtures and that she had had a panic 
attack during which she hid in the closet.  She was very 
distressed by the landlord and other events surrounding this 
incident.  On April 15, 2002, the Veteran reported that she had 
flushed her medications down the toilet rather than take them 
all, which happened because of relationship problems with a man, 
and wanted a new prescription.  

An April 2002 VA mental disorders examiner, the Veteran's 
treating psychiatrist, noted that, during the interview, the 
Veteran became so upset that she stormed out of the office, spent 
some time talking with her VA psychologist, and calmed down 
enough to complete the interview.  She is bright, though could be 
quite emotionally labile.  Although she stormed out of the office 
during the interview, the Veteran did not throw anything or slam 
the door, nor curse at him.  In the past, he had seen quite 
violent verbal outbursts from the Veteran, when disturbed.  
During most of their interview, the Veteran talked in a cogent 
and goal-directed manner and made good eye contact.  She could 
state how stressful it was and showed some agitation and, at 
several times, was in tears.  Her tears and distress were 
congruent in describing the experiences that occurred to her.  
Not at any time, would the VA psychiatrist diagnose her as 
formally psychotic, though her emotional reactions could become 
so tense and out of proportion that they would appear quite 
irrational at times.  Initially, the Veteran had nightmares of 
the in-service rape but in later years her nightmares took the 
form of just being attacked and threatened.  At times this event 
could become very absorbing and the intrusive distressing 
recollection could be rather intense.  The Veteran stated that 
her PTSD had had a rather profound impact on her relationships 
with all sorts of people.  She finds herself extremely untrusting 
and it takes a great period of time for her to gain trust.  In 
many ways, she felt that she would not let herself get close to 
people and felt rather marked isolation.  Although she would like 
to have a relationship of love and trust, some of her behaviors 
that have been characterized as borderline and histrionic tend to 
drive the very thing away that she wants.  She reported often 
feeling rather emotionally numb and empty.  This was reflected in 
her appetite, as at times, she would overeat and become heavier 
and less sexually attractive.  When she slims down and looks 
quite sexy, then the men will come, and also women, which again 
scares her and threatens her and she will retreat.  In terms of 
the future, there had been times when the Veteran did not expect 
much and when she attempted suicide, which seemed like a good way 
to end it all; however, now that she had done a lot of self-
searching and self-understanding, she hoped that eventually she 
could establish a more normal life and relationship with people.  
This examiner added that the Veteran was emotionally more stable 
with fewer outbursts now than she "was a couple three years 
ago."  Ever since the in-service incident, the Veteran had had 
trouble sleeping.  Part of it is fear of dreaming, the other part 
is feeling that when she is asleep and not in control she is much 
more vulnerable.  When she begins not to sleep, she will begin to 
develop hallucination-like symptoms and will become very weird.  
When she gets to these stages she will call the examiner and ask 
for some medications to stabilize her sleep, while initially she 
would not do this.  The Veteran recognized that her emotional 
outbursts and anger at least partially served the purpose of 
driving people away and protecting herself.  She was extremely 
hypervigilant, particularly with men.  The Veteran was in the 
process of converting a storage trailer into a mobile home 
workshop.  She had a 70-pound Chow dog that was very protective 
and helped give her confidence to go out in public.  The Veteran 
reported that she had had no sex in over a year and that the dog 
was a large "warm fuzzy" something that she could snuggle up to 
and hold that was warm and alive.  In the past, she had kept 
herself well armed.  Besides a shotgun, she used to carry a small 
revolver strapped on the inside of her leg and a small derringer 
in her bra, along with knives stashed in various places.  The 
diagnoses included panic attacks, chronic PTSD, dysthymia, often 
with rather rapid mood swings, and personality disorder, with 
mixed histrionic and borderline characteristics.  

VA treatment records reflect that, on May 10, 2002, the Veteran 
was in crisis and thinking about suicide.  On July 8, 2002, she 
reviewed problems with voc rehab, having had verbal conflict with 
agencies involved in her glass blowing training, as one had 
consolidated her glass material into a very heavy box she could 
not move after she had packed it into containers that she could 
handle.  Lack of transportation and her manner were barriers to 
her employment, noting that she had had repeated verbal conflict 
with male cohorts and often felt threatened by them.  On July 30, 
2002, she complained of ongoing sleep problems that periodically 
appeared and, if she did not sleep for a number of days, she 
began to get agitated and developed some psychotic symptoms.  

In a September 2002 rating decision, the Veteran was granted 
service connection for PTSD resulting from in-service sexual 
trauma and assigned an initial 70 percent rating, effective May 
12, 1998, the date receipt of her claim.  As a result of this 
rating decision, the Veteran met the schedular criteria for a 
TDIU, as of May 12, 1998.  

VA treatment records show that, on October 7, 2002, the Veteran 
reported that she was beaten by three men on September 21, 2002, 
sustaining two black eyes and many other cuts and bruises.  She 
was noted to be emotionally labile when seen on November 18, 
2002. 

On October 23, 2002, the Veteran's formal TDIU claim was 
received.  On her VA Form 21-8940, she indicated that the last 
40-hour a week position that she held was as a laborer for 
Alaskan Pure Water for two to three weeks in June 2001.  After 
that for about six to seven weeks in January and February 2002, 
she worked 16 to 24 hours a week as a massage therapist at a day 
spa.  The Veteran did not state when she became too disabled to 
work.  For Item 14., "Date You Became too Disabled to Work", 
she wrote: "I've never held a job long." 

In January and February 2003, VA reexamined all of the Veteran's 
service-connected disabilities.  During the joints examination, 
the Veteran had full plantar extension of the left ankle, though 
dorsiflexion was limited to 90 degrees, thus there was a slight 
lifting left-side gait defect in step-off phase.  However, she 
did walk up and down two flights of stairs in conjunction with 
the examination and did not complain of pain or have any 
difficulty.  X-rays showed osteophytes and an intraarticular 
loose body in the left ankle joint space.  There was very vague 
numbness of the lateral left foot without normal dermatomal 
pattern.  The diagnoses were degenerative joint disease of the 
left ankle, with decreased and painful motion, and subjective 
decreased sensory of the left lateral foot.  The VA joints 
examiner concluded that the Veteran was not unemployable 
secondary to residuals of a left ankle fracture.  

The January 2003 VA PTSD examiner indicated that he had performed 
the April 2002 examination and was requested to do an 
administrative addendum concerning her employability.  This 
examiner indicated that the GAF score for the April 2002 
examination should have been 45 for severe symptoms.  He had 
discussed the Veteran's situation with her treating psychologist 
and, in her opinion, that due to the severity of the Veteran's 
PTSD symptoms, she was not employable.  The Veteran had extreme 
hypervigilance, was always looking for danger, and was 
overreactive to real or perceived danger.  She recognized that 
sometimes her reactions were unreasonable and extreme.  When she 
felt danger, she either had the flight response, a strong need to 
escape, or the fight response which often was expressed with 
extreme rage, or at times even physical violence, and this 
condition compromised her judgment and, in retrospect, could be 
seen as irrational.  While the Veteran came across well when not 
threatened and probably could get a job, usually they end when 
things occur in her interactions with people around her.  An 
example was a glass blowing training apprenticeship in Hawaii.  
Apparently, the teacher made some sexual advances and some 
physical threats and the Veteran went into an acute crisis, 
calling from Hawaii and broke off her training.  More recently, 
she was taking glass blowing training in Girdwood and, apparently 
she fell asleep in class, and totally overreacted to the 
criticism, becoming so embarrassed and anxious that she broke off 
the training.  She also found herself getting panicky in other 
situations, like dealing with people or job interviews.  The 
Veteran reported that her panic attacks sometimes would come on 
with some warning; other times they would hit her without 
warning.  Although she had training as a massage therapist, when 
dealing with male clients, sexual innuendos that many times are 
made provoked extreme anxiety and sometimes rage reactions.  She 
had been fired from that job because of attacks on males who made 
some suggestions.  For the above reasons, this examiner believed 
that under normal and reasonable circumstances, the Veteran would 
not be able to hold employment, and should be rated as 
unemployable.

Upon arrival at the clinic for a February 2003 VA GYN 
examination, the Veteran stated that she did not know why she was 
there, she was very anxious, began to breathe heavily and to yell 
and swear at the nurse, who was unable to take the Veteran's 
vital signs because she was frightened.  Her periods had been 
irregular, every 36 to 42 days; however, she reported that the 
last several months the cycles were getting more regular at about 
every 28 days and would last 5 to 6 days, sometimes a little 
longer.  The Veteran said that she was having less pelvic pain 
and that, on her heavy days, she changed a pad every hour and 
passed clots.  Flexeril helped her pain the most.  During 2001, 
she reported that she was taking so many pain pills that she had 
been operating on pain pills for months.  She had not been 
sexually active for two years.  An examination was not done, 
because of her anxiety and demeanor.  The diagnosis was history 
of ovarian cysts, which might well be functional in nature, 
physiologic. 

In a March 18, 2003 statement, the Veteran's VA treating 
psychologist indicated that the Veteran's sleep continued to be 
irregular; that she remained hypervigilant in social situations 
in which she feels trapped or excessively crowded; and that she 
had worked on some of the triggers of her intense, overwhelming 
memories.  She appeared to be managing her depression fairly 
well, although she became emotionally labile during the session.  
The Veteran reported some improvement in her emotional stability 
but over a month's time there continued to be days of excessive 
emotionality with panic episodes.  She noted that her 
employability had been questioned.  Having known the Veteran for 
over two years, the VA staff psychologist believed that her PTSD 
and depression symptoms made her unable to sustain employment.  
The Veteran had made many efforts to work during her treatment, 
but had become extremely stressed to the point that her employer 
could no longer continue the relationship.  She was expected to 
need continued supportive therapy for an indefinite period of 
time.

In March 2003, her VRC concluded that the Veteran was not 
employable based on his review of medical records from her mental 
health care provider and participation in rehabilitation services 
to date.

SSA records received in July 2006 reflect that initially the 
Veteran was granted disability benefits due to a somatoform 
disorder and ankle sprain with onset of July 28, 1989.  A 
December 2000 SSA Mental Residual Functional Capacity Assessment 
reflects that the Veteran's unstable mood changes and frequent 
complaints that she has been assaulted or "stalked" would cause 
a substantial limitation in her ability to sustain attention and 
concentration for extended periods even at simple, repetitive 
work activities, so that she will not be able to complete a 
normal workday or workweek without interruptions from 
psychologically-based symptoms.  Moreover, her impulsive, 
histrionic behavior as evidence by her interactions with VA 
outpatient mental health staff during the last twelve months is 
indicative of a substantial limitation in her ability to get 
along with coworkers/peers without distracting them or exhibiting 
behavioral extremes.  In a December 2000 SSA Psychiatric Review 
Technique, the reviewing psychiatrist noted that the Veteran had 
been followed on an outpatient basis by VA from September 7, 1999 
through November 27, 2000 and that her treatment had been 
characterized by a series of crises and with non-response (or 
non-compliance) with various prescribed medications.  She 
frequently complained of others making inappropriate 
remarks/behavior towards herself, including stalking behavior.  
In March 2000, she complained of hallucinations in association 
with insomnia.  It was concluded that, from the medical evidence, 
there has been no medical improvement and her psychiatric 
impairment is severe.   


IV.  Analysis

The Veteran claims that a TDIU was warranted prior to October 23, 
2002, since her service-connected disabilities prevented her from 
gainful employment.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2010).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Parker v. Brown, 
7 Vet. App. 116, 118 (1994).

Specifically with regard to claims for TDIU/increased ratings, 
the pertinent legal authority provides that the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if a 
claim is received by VA within one year after that date; 
otherwise the effective date will be the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  A specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as next 
friend who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a).

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157.  For example, the date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of such a claim.  
38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 
C.F.R. § 3.157(b)(2), (3), an informal claim for increase will be 
initiated upon receipt of evidence from a private physician or 
layman or from state and other institutions, including SSA.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that 
a VA examination report constituted an informal claim for a 
TDIU).  VA must look to all communications from a claimant that 
may be interpreted as applications or claims-formal and 
informal-for benefits and is required to identify and act on 
informal claims for benefits.  Id. at 198.  If VA fails to 
forward an application form to the claimant after receipt of an 
informal claim, then the date of the informal claim must be 
accepted as the date of claim for purposes of determining an 
effective date.  Id. at 200.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2001-2002).  

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when it 
is found that the Veteran's service-connected disabilities render 
her unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The 
regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 
3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to bring 
the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b).

Normally, the effective date assignable for an increased rating 
and/or a TDIU rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, 
there needs to be a finding as to the date on which the Veteran 
initiated his increased rating/TDIU claim by formal or informal 
claim.  Second, there needs to be a finding regarding on what 
date the medical evidence of record showed that the Veteran's 
entitlement to a higher rating or a TDIU arose, that is, at what 
point in time in the case of a TDIU did her service-connected 
disabilities, alone, render her unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 
C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

A. Date of the Claim

In considering whether there are any pending claims prior to 
October 23, 2002, pursuant to which a total rating (for PTSD, or 
the combined effects of service-connected disabilities) could be 
granted, the Board is required to review all the communications 
in the file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello, 3 Vet. App. at 198.

As noted above, in a September 2002 rating decision, the Veteran 
was granted service connection for PTSD and assigned an initial 
70 percent rating, effective May 12, 1998, the date receipt of 
her claim.  As a result of this rating decision, the Veteran met 
the schedular criteria for a TDIU, as of May 12, 1998.  See 
38 C.F.R. § 4.16(a).  

Initially, the Veteran claimed that an earlier effective date 
prior to May 12, 1998 for the grant of service connection for a 
mental health condition, to include PTSD, was warranted.  In an 
unappealed January 2006 decision, the Board denied the Veteran's 
claim for an earlier effective for service connection for a 
mental disorder, finding that, following an unappealed March 1993 
rating decision, denying the Veteran's July 1992 claim to reopen 
the previously-denied claim for service connection for a mental, 
or nervous, disorder, the earliest document that could be 
accepted as a claim for service connection for PTSD was received 
on May 12, 1998.

The Board also points out that the claims file reflects no 
communication from the Veteran between the May 12, 1998 and 
October 23, 2002, the date of receipt of the Veteran's formal 
claim for a TDIU, which could reasonably be construed as a claim 
for an increased rating for PTSD (or any other service-connected 
disability) or for a TDIU, respectively.  In fact, the 
correspondence from the Veteran during this period did not relate 
to her ability to work or the severity of her psychiatric 
symptoms.  Rather, the correspondence dealt with other matters-
namely, entitlement to both service connection for PTSD and to an 
earlier effective date prior to May 12, 1998 for the grant of 
service connection for a mental health condition, to include 
PTSD.  The latter matter is not at issue in the current appeal as 
it was adjudicated in an unappealed June 2006 Board decision that 
became final upon issuance.  See 38 C.F.R. § 20.1100 (2005).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.157, which permits an outpatient or examination report to be 
accepted as an informal claim.  As shown in the Background 
section, records dated from May 12, 1998 to October 23, 2002 
cannot be construed as an informal claim for an increased 
rating/TDIU.  For example, May 1998 VA Domiciliary records show 
the she was unemployable due to a personality disorder.  In 
November 1998, the Veteran applied for VA vocational 
rehabilitation, which was awarded in March 2000, showing that she 
could work.  It was not until March 2003 that her VRC determined 
that she was unemployable, after reviewing VA mental health 
records including the April 2002 VA examination.  In August 2001, 
she was training to be a glassblower.  In October 2001, the 
Veteran was excited about her new career.  It was not until 
January 2003, that her treating psychiatrist in consultation with 
her treating psychologist opined that the Veteran's PTSD rendered 
her unemployable.    

Finally, the mere presence of medical evidence showing that she 
is unemployed does not establish an intent on the part of the 
Veteran to seek an increased rating/TDIU nor does it establish 
that she is unemployable.  The Court has held that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  Thus, 
the Board's review of the record indicates that the Veteran's VA 
Form 21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, was dated October 18, 2002, and stamped 
dated received on October 23, 2002.  Accordingly, the Board finds 
that the date of receipt of the Veteran's TDIU claim is October 
23, 2002.

B.  Date Entitlement Arose

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides that, in cases involving a claim for an 
increased evaluation/TDIU, the effective date will be the 
earliest date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received within 
one year from such date.  See also 38 C.F.R. § 3.400(o)(2) (which 
provides that, if the claim is not received within one year from 
such date, the effective date is the date of receipt of claim); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  

The Court also has stated that the Board must consider all the 
evidence when deciding when an increase in disability is 
"ascertainable" under 38 U.S.C.A. § 5110(b)(2).  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  As such, the evidence 
relevant to the "factually ascertainable" inquiry is not 
limited to the evidence dated during the one-year period prior to 
the date of the claim.  

Prior to grant of service connection for PTSD, in a September 
2002 rating decision, the Veteran had a combined disability 
rating of 40 percent from January 1, 1991, based on being service 
connected for residuals of a left ankle fracture with 
reconstruction, rated 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271; for ovarian cysts, rated 10 
percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 7615; 
and for left lower leg sural neuropathy as a residual of her left 
ankle fracture, rated 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8721.  The evidence of record from May 
12, 1998 to October 23, 2002 fails to show that increased ratings 
were warranted for these disabilities as the evidence reflected 
no more than moderate limitation of motion of the left ankle and 
mild sural neuropathy of the left lower leg and those symptoms of 
her ovarian cysts did not require continuous treatment.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271, § 4.124a, Diagnostic 
Code 8721, and § 4.116, Diagnostic Code 7615 (1997-2002).  
Moreover, as noted above, the claims file reflects no 
communication from the Veteran between the May 12, 1998 and 
October 23, 2002, the date of receipt of the Veteran's formal 
claim for a TDIU, which could reasonably be construed as a claim 
for an increased rating for any of these service-connected 
disabilities.

Similarly, prior to, and after, grant of service connection, no 
more than a 70 percent disability rating was warranted for PTSD.  
This is so because the evidence of record did not show that the 
criteria for a 100 percent rating for PTSD were met, as it failed 
to show total occupational and social impairment due to such 
symptoms as grossly inappropriate behavior; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1997-2002).
It was not until the September 2002 rating decision, that the RO 
found that service connection was warranted for PTSD and that the 
Veteran met the criteria for a 70 percent rating, effective back 
to the date of the claim in May 1998.  Similarly, it was not 
until the September 2002 rating decision, that the Veteran's 
service-connected disabilities met the percentage requirements of 
38 C.F.R. § 4.16(a) for award of a TDIU as of May 12, 1998; 
however, the criteria for invoking the procedures for assignment 
of a TDIU on an extraschedular basis were not met.  

The Board has thoroughly reviewed the voluminous medical evidence 
in the claims file in search of evidence that shows that before 
October 23, 2002, the Veteran was rendered unemployable solely 
due to her service-connected disabilities.  Although the Veteran 
was found by SSA to be unemployable as far back as 1989.  In an 
October 1990 decision, SSA determined that the Veteran became 
disabled as of July 28, 1989, due to a somaform disorder and a 
left ankle sprain.  A December 2000 review of the Veteran's 
benefits by SSA determined that May 1, 1990 was the date 
disability began due to personality disorders alone.  An October 
2004 review by SSA confirmed that May 1, 1990 was the date 
disability began due to personality disorders and anxiety related 
disorders.  Thus, the Veteran's SSA disability benefits were not 
awarded based on a diagnosis of PTSD.  Although VA treatment 
records show PTSD listed as a "Problem" as early as September 
1999, the Veteran did not have a definitive diagnosis of PTSD 
linked to an in-service sexual assault until the April 2002 VA 
examination report.  It was not until January 2003 that the April 
2002 VA examiner opined that the Veteran's PTSD rendered her 
unemployable.  Thus, resolving all doubt in the Veteran's favor, 
the Board finds that as of April 22, 2002, the date of VA 
examination, the Veteran's symptoms rendered her unemployable.  

The Board notes that, even accepting that the Veteran was found 
to be unemployable by SSA as of 1989 due to PTSD, if would still 
not changed the effective date assigned.  Specifically, that date 
is more than one year prior to the date of the Veteran's claim.  
The Court and the VA's General Counsel has interpreted the 
provisions under 38 U.S.C.A. § 5110(b)(2) as meaning that if the 
increase occurred (which includes individual unemployability) 
more than one year prior to the claim, the increase is effective 
the date of the claim.  Harper, supra, VAOPGCPREC 12-98 (1998).

Accordingly, the Board concludes that the earliest date on which 
it was factually ascertainable that her service-connected 
disabilities, here her PTSD alone, precluded the Veteran from 
substantially gainful employment is April 22, 2002.  See 38 
C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam) (holding that, when it is not possible to 
separate the effects of the service-connected disability from a 
nonservice-connected condition, such signs and symptoms must be 
attributed to the service-connected disability).  From May 12, 
1998 until April 22, 2002, SSA, private and VA medical records 
reflect that she was homeless at times and during most of this 
period was unemployed or marginally employed and/or pursuing 
vocational rehabilitation training.  During this time period, the 
Veteran's treatment was characterized by a series of crises and 
with non-response (or non-compliance) with various prescribed 
medications.  She frequently complained of others making 
inappropriate remarks/behavior towards herself, including 
stalking behavior, and of hallucinations in association with 
insomnia.  The Veteran's impulsive, histrionic behavior as 
evidence by her interactions with VA outpatient mental health 
staff was indicative of a substantial limitation in her ability 
to get along with coworkers/peers without distracting them or 
exhibiting behavioral extremes.  This was confirmed by the VRC's 
March 2003 determination that the Veteran would not benefit from 
additional vocational rehabilitation services.  As noted in a 
March 2003 mental health note, although she had training as a 
massage therapist, when dealing with male clients, sexual 
innuendos that many times are made provoked extreme anxiety and 
sometimes rage reactions.  She had been fired from a job because 
of attacks on males who made some suggestions.  For the above 
reasons, in was not until January 2003, when the April 2002 VA 
examiner indicated that the symptoms the Veteran exhibited at the 
time of the April 2002 examination established that she was 
unemployable due to PTSD, that is, it was factually ascertainable 
that the Veteran's PTSD rendered her unemployable as of April 22, 
2002.  This was only after consultation with her treating VA 
psychologist, who confirmed this opinion in a March 18, 2003 
statement of her own that the Veteran's PTSD and depression 
symptoms made her unable to sustained employment.  As the medical 
records show from May 12, 1998 until April 2002, the Veteran was 
assumed to be employable as she was receiving vocational 
rehabilitation services.

Thus, applying the Court's holding in Harper, to the facts, if 
the increase (i.e., it was factually ascertainable that the 
Veteran's PTSD rendered her unemployable) occurred within one 
year prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  In this case, the 
medical evidence indicates that the Veteran's PTSD rendered her 
unemployable as of April 22, 2002, within one year prior to date 
of receipt of the claim (October 23, 2002).  Thus, the effective 
date of a TDIU is based upon the date entitlement arose, or April 
22, 2002.


ORDER

An effective date of April 22, 2002, and no earlier, for the 
award of a TDIU, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


